DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROBERT GIBSON,
                             Appellant,

                                    v.

          PALM ISLE I CONDOMINIUM ASSOCIATION, INC.,
                           Appellee.

                              No. 4D20-1017

                          [November 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Scott    R.   Kerner,     Judge;   L.T.    Case    No.
502019CA000636AXXXXMB.

  Robert Gibson, Lake Worth, pro se.

  Jeremy Dicker and Aleksandra Novakovich Gonzalez of Sachs Sax
Caplan, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.